    Case 2:19-cv-09719-WBV-JCW Document 13-3 Filed 07/23/19 Page 1 of 1




                                        April 25,2018




VIA U.S. MAIL


Trade L. Washington
8004 Belfast Street
New Orleans, LA 70125

Re: Terminfltton of Position



Dear Ms. Washington:

       As you know, I was appointed as Independent Jail Compliance Director of the Orleans
Parish jail facilities by Judge Lance Africk in Jones v. Gusman,EDLA,No. 2:12-cv-00859, Doc.
Nos. 1082 and 1151. Gary Maynard served in the same capacity before me.

       The duties of the Compliance Director are provided for in the Stipulated Order for
Appointment of Independent Jail Compliance Director ("Stipulated Order"). Jones, Doc. No.
1082. As Compliance Director, I have "final authority to operate the Orleans Parish Jail," id. at
2, including the "final authority to create, modify, abolish or transfer employee and contractor
positions; [and] to recruit, hire, discipline, terminate, promote, demote, transfer, and evaluate
employees and contractors    " Id. at 12.

         It has recently come to my attention that on November 18, 2016, Sheriff Marlin Gusman
sent you an email designating you as the "ChiefLegal Officer," and assigning you certain duties,
i.e., to: "supervise and coordinate all inmate legal requests, be an instructor for the Training
Academy in Sexual Harassment and Ethics, the designated responder to any Public Records
Requests,the designated Ethics Officer, and the reviewer oflegal billings."

       At the time of this email, however, the Stipulated Order was in place, and Director
Maynard was serving in the role of Compliance Director. Jones, Doc. No. 1097 at 1 (noting that
Director Maynard would begin full-time employment on October 1,2016). Accordingly, Sheriff
Gusman had no authority to give you a title or employment duties. I am eliminating this
unauthorized position, and, in my capacity as Compliance Director, terminating your
employment, effective immediately.



                                            Sincerely,



                                            Damley R. Hodge, Sr.
                                            Compliance Director
